As filed with the Securities and Exchange Commission on February 18, 2011. Registration No.333-167718 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VIASYSTEMS GROUP, INC. (Exact name of registrant as specified in its charter) Delaware75-2668620 (State of incorporation)(I.R.S. Employer Identification Number) 101 South Hanley Road St. Louis, Missouri 63105 (Address, including zip code, of registrant’s principal executive offices) VIASYSTEMS GROUP, INC. 2 (Full title of the plan) Daniel J. Weber Vice President and General Counsel 101 South Hanley Road St. Louis, Missouri 63105 (314) 746-2205 (Name, address, including zip code, and telephone number, including area code, of agent for service) with a copy to: R. Scott Cohen Jones Day 2727 North Harwood Street Dallas, Texas 75201 (214) 220-3939 Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filer[] Accelerated Filer[] Non-Accelerated Filer[X] (Do not check if a smaller reporting company) Smaller Reporting Company[] EXPLANATORY NOTE This Post-Effective Amendment No. 1 to the registration statement on Form S-8 of Viasystems Group, Inc. is being filed pursuant to Rule 462(d) under the Securities Act of 1933, as amended, solely in order to file Exhibit 23.1. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 8.Exhibits. Exhibit No. Description 4.1* Viasystems Group, Inc. 2010 Equity Incentive Plan 5.1* Legal Opinion of Weil, Gotshal & Manges LLP Consent of Ernst & Young LLP (filed herewith) 23.2* Consent of Weil, Gotshal & Manges 24.1* Power of Attorney * Previously filed. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of St. Louis, State of Missouri, on February18, 2011. VIASYSTEMS GROUP, INC. By: /s/ Gerald G. Sax Gerald G. Sax Senior Vice President and Chief Financial Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on February 18, 2011. Signature Title * David M. Sindelar Chief Executive Officer and Director (Principal Executive Officer) * Timothy L. Conlon President, Chief Operating Officer and Director /s/ Gerald S. Sax Gerald G. Sax Senior Vice President and Chief Financial Officer (Principal Financial Officer) * Christopher R. Isaak Vice President, Corporate Controller and Chief Accounting Officer (Principal Accounting Officer) * Christopher J. Steffen Chairman of the Board of Directors * Michael D. Burger Director * Robert F. Cummings, Jr. Director * Kirby A. Dyess Director * Peter Frank Director * Jack D. Furst Director * Edward Herring Director * William C. McCormick Director * Richard A. McGinn Director * John K. Pruellage Director *By:/s/ Gerald G. Sax Gerald G. Sax, Attorney-in-Fact EXHIBIT INDEX Exhibit No. Description 4.1* Viasystems Group, Inc. 2010 Equity Incentive Plan 5.1* Legal Opinion of Weil, Gotshal & Manges LLP Consent of Ernst & Young LLP (filed herewith) 23.2* Consent of Weil, Gotshal & Manges 24.1* Power of Attorney * Previously filed.
